internal_revenue_service p o box cincinnati oh number release date date date legend c department of the treasury emptoyer identification_number contact person - id number contact telephone number uil dear we have considered your request for advance approval of an employer-related grant-making program under sec_4946 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 c of the code and that you were classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program which will award scholarships of varying amounts to children or grandchildren of the employees of c to qualify for a scholarship at the time of initial application an individual's parent or grandparent must be currently employed by c and have been so employed for a period of at least two years scholarships wilt be awarded to graduating seniors of any accredited high school or accredited home schooling pragram who are intending to pursue a baccalaureate degree or two year associate degree at an accredited college or university or students who are currently enrolled and attending an accredited college or university students must carry a full class load to be eligible the required grade point average to be eligible for the scholarship program i sec_2 the additional criteria for awarding scholarships to meet either the test or the test will include a written essay school participation extracurricular and or community activities leadership roles standardized test scores letters of recommendation and financial need scores must be attached to each application applications would include any personal a copy of each applicant's transcript including standardized test family or financial circumstance that the applicant feels should be considered in the awarding of the scholarship to the extent possible the the scholarship selection committee members will be completely an independent scholarship selection committee selected by the board_of trustees of your foundation will review all scholarship applications scholarship selection committee will include individuals knowledgeabte in the education field unrelated to your foundation and c and neither your foundation nor c will be involved in the process of selecting recipients committee will review the applications and the additional materials submitted each member of the scholarship selection committee is obligated to disclose any personal knowledge of and relationship with any applicant and to refrain from participation in the award process in a circumstance where he or she would derive directly or indirectly a private benefit if any applicant is selected over others no scholarship may be awarded to any members of the trustees of your foundation or c or the children or grandchildren of either organization or any member of the scholarship selection committee or their children or grandchildren each member of the scholarship selection the program will not be used by the employers of c or your foundation to recruit or induce employees to continue their employment or otherwise follow a course of action sought by an employer recipient's parent or grandparent terminates employment after the initial grant is made similarly in the event scholarship grants become renewable scholarship recipients will not become ineligible for renewal of the scholarship if their parents or grandparents terminate employment with c tn no event will a scholarship be terminated because the there is no limit on a recipient's selected course of study and therefore the empioyers do not benefit from the program or the recipient's education scholarship grants are paid directly to the educational_institution the scholarship selection committee teviews and monitors recipient's enrollment and compliance with minimum academic performance ‘you will maintain records that include i i i iv information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the organization and c the amount and purpose af each grant and allgrantee reports and other follow-up data obtained in administering your scholarship program your process for selecting individuais is completely objective and non-biased there will be no restrictions or limitations in the selection process based on race color religion or national or ethnic origin of the applicants decisions on applicants to receive scholarships will be based solely on compliance with the program's eligibility requirements and need a condition of each scholarship grant is that the scholarship grant will be used only for qualified_tuition_and_related_expenses accordingly the scholarship grant can be used only for qualifying institution and or fees books supplies and equipment required for courses of instruction at such an educational_institution the scholarship recipient will tuition and fees required for the enrollment or attendance of the student at a be required to maintain appropriate records establishing the grant amounts were used for qualified tuition or tuition related expenses the recipient must submit to you a verified transcript after he or she has completed each semester of study the recipient must maintain the cumulative minimum grade point average required by the education institution so that the student is not placed academic probation for each semester of the two or four year degree program shauld the recipient fail to maintain the minimum required grade point average he or she will be placed on probation during the probationary period the scholarship recipient must reestablish the cumulative minimum grade point average required by the educational_institution to avoid academic probation or you will terminate the scholarship and require that the scholarship funds be returned recipients will also be required to notify you that if they transfer to another educational_institution they must provide you with an official statement from the institution indicating that they have been granted admission the scholarship committee will review the transcript on a semi-annual basis if you do not receive the required reporting no payments will be made until any delinquent reports have been submitted if after review of the reports provided by the student you leam that the student has been placed on academic probation he or she will be placed on probation during this period the scholarship recipient must reestablish the cumulative minimum grade point average required by the educational institutional institution to avoid academic probation or you will terminate the scholar and require that the funds be returned if you learn that a student is not enrolled by the institution as a full time student or that funds have not been used to further the purposes of such grant you will take all reasonable and appropriate steps to recover the funds including assurance that future diversion wili not occur sec_4945 and b of the cade impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4948 of the code provides that sec_4945 shalll not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if itis demonstrated that the grant constitutes a scholarship or fellowship_grant which ls subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ay i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize ar award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatary selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ili the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1978_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 ifa private foundation's program satisfies the seven conditions set forth in sections dollar_figure through of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation's creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 g of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 d in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the cade this determination is conditioned on the understanding that there will be no material_change in the facts upen which it is based it is further conditioned on the premise that no grants will be awarded te foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_470 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records ‘we have sent a copy of this letter to your representative as indicated in your power_of_attorney fyou have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
